                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION
UNITED STATES OF AMERICA,           )
                                    )
v.                                  )
                                    )           CR416-172
DEONNA J. STEVENSON,                )
                                    )
       Defendant.                   )

                                  ORDER

       Deonna J. Stevenson was arrested on Fort Stewart Military

Reservation for possession of marijuana.        See doc. 1 at 1.   She was

sentenced to a year of probation and fined, and she successfully complied.

Docs. 6 & 7. Now, Stevenson asks the Court to expunge her record, given

that she has “completed probations with no violations.” Doc. 8. The

Government has filed no opposition.

       Though Stevenson’s successful completion of her probation and

repayment of her fine is to be commended:

     It has been recognized that “[t]here is no specific constitutional or
     general statutory right to expungement.” United States v. Carson,
     366 F.Supp.2d 1151, 1154 (M.D. Fla. 2004), citing, Sealed Appellant
     v. Sealed Appellee, 130 F.3d 695, 699-700 (5th Cir. 1997), cert.
     denied, 523 U.S. 1077 (1998). To the extent the district courts have
     authority to grant expungement, “the Court’s privilege to expunge
  matters of public record is one of exceedingly narrow scope.” Rogers
  v. Slaughter, 469 F.2d 1084, 1085 (5th Cir. 1972). Except in cases of
  juveniles, the Court is unaware of a court approving the
  expungement of an adult conviction which was not either set aside
  or found to be the result of government misconduct. This is so
  despite the adverse consequences which result from the continued
  existence of a conviction appearing on the public record. Such
  consequences do not rise to the level of extreme circumstances which
  will justify expungement of a criminal conviction. See United States
  v. Schnitzer, 567 F.2d 536, 540 (2d Cir. 1977), cert. denied, 425 U.S.
  907 (1978). As the court in Rogers stated, “[t]he judicial editing of
  history is likely to produce a greater harm than [that] sought to [be]
  corrected.” Rogers, 469 F.2d at 1085.

United States v. Goodrich, 2008 WL 398950 at * 1 (S.D. Fla. Feb. 12, 2008)

(emphasis added, footnotes omitted), quoted in Johnson v. Goodrich, 2012

WL 5931673 at *1 (S.D. Ga. Nov. 26, 2012) & United States v. McCullough,

2017 WL 78577 at *2 (S.D. Ga. Jan. 9, 2017).

     “Extreme circumstances” refers to scenarios like:

  [1] when mass arrests render judicial determination of probable
  cause impossible . . . [2] when a court determines that the sole
  purpose of the arrest was to harass the defendant . . . [3] where the
  police misused the police records to the detriment of the defendant .
  . . [4] where the arrest was proper but was based upon a statute later
  declared unconstitutional . . . [5] when the expungement of criminal
  records is necessary to preserve basic legal rights.

United States v. Woods, 2013 WL 3189081 at * 2 (S.D. Fla. June 20, 2013)

(footnote added).

     Stevenson admits she possessed a controlled substance on federal


                                    2
    property and is now suffering the consequences of getting caught. She

    does not say why she seeks expungement of her criminal record (see

    doc. 8), but the Court can imagine any number of real-world consequences

    that may flow from having a record even after completing the terms of

    her probation.     Though any adverse consequences to her life and

    aspirations resulting from her federal arrest and probation record are

    unfortunate, she has not even hinted at any “extreme circumstances”

    warranting expungement in this case. 1 See Flowers, 389 F.3d at 740

    (district court abused its expunction discretion where the movant only

    “fear[ed] that if her records in this matter are not expunged, it will

    seriously limit her ability to find employment in her field.”); United States



1
   The civil rights struggle in Selma, Alabama provides the prototypical example of
such a circumstance. In 1963, local law enforcement arrested black voters as part of a
campaign to limit their franchise. See United States v. McLeod, 385 F.2d 734, 738 (5th
Cir. 1967). Years later, the federal government asked a district court to, among other
things, expunge the records of those arrested. Id. The Fifth Circuit ultimately
complied, stating that “[i]n order to grant full relief in this case, we must see that as
far as possible the persons who were arrested and prosecuted . . . are placed in the
position in which they would have stood had the county not acted unlawfully.” Id. at
749.
     Stevenson has not set forth any circumstances supporting her request for
expunction, much less circumstances approaching Selma. See, e.g., United States v.
Flowers, 389 F.3d 737, 739 (7th Cir. 2004) (“It is possible, even likely, that any person
with an arrest or conviction record may well be impeded in finding employment. . . .
[I]f employment problems resulting from a criminal record were sufficient to outweigh
the government’s interest in maintaining criminal records, expunction would no longer
be the narrow, extraordinary exception, but a generally available remedy.”).
                                           3
v. Schnitzer, 567 F.2d 536, 540 (2d Cir. 1977) (a rabbinical student’s fear

that he would be “asked to explain the circumstances surrounding his

arrest” in his job hunt was “not harsh or unique” because “an explanation

may be expected from those about to enter a profession [and] the harm,

if any, which may result does not fall within the narrow bounds of the

class of cases where expungement has been declared appropriate.”). Her

motion for expungement (doc. 8) is therefore DENIED.

     SO ORDERED, this 12th day of February, 2019.




                                    4
